Exhibit 10(ac)

Stock UNIT Award Agreement

This Stock Unit Award Agreement (the “Agreement”) is made as of the 24th day of
April, 2019 between Myers Industries, Inc., an Ohio corporation (the “Company”),
and __________, a non-employee director (the “Director”) of the Company.

WHEREAS, the Company has heretofore adopted the 2017 Incentive Stock Plan of
Myers Industries, Inc. as amended and restated (Effective April 25, 2018) (the
“Plan”); and

WHEREAS, it is a requirement of the Plan that a Stock Unit Award Agreement be
executed to evidence the Stock Units granted to the Director.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Stock Units.  The Company hereby grants to the Director an Award of
____________________ Stock Units on the terms and conditions set forth herein
and in the Plan.  Each Stock Unit represents the right of the Director to
receive an amount equal to the Fair Market Value of a Share on the date that
payment is made with respect to the Stock Unit.

2.Rights with Respect to Stock Units.  The Stock Units granted pursuant to this
Agreement represent an unfunded and unsecured obligation of the Company, and the
Director shall have no rights with respect to the Stock Units other than those
of a general creditor of the Company.  Prior to the issuance of Shares as
payment with respect to the Stock Units, the Director shall have no rights of
ownership in or to the Shares underlying the Stock Units and shall not be deemed
the beneficial owner of such Shares.

 

--------------------------------------------------------------------------------

Stock Unit Award Agreement

April 24, 2019

Page 2 of 6

 

3.Restrictions on and Vesting of the Stock Units.

(a)Except as otherwise provided in this Agreement and the Plan, none of the
Stock Units may be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of.

(b)The Stock Units subject to this agreement shall vest in full on the date of
the 2020 annual meeting of shareholders of the Company (the “Vesting Date”),
subject to the Director’s continuous service as a director of the Company
through the Vesting Date.

4.Payment and Issuance of Shares.  

(a)Unless the Director has made a Deferral Election (as defined below), on the
Vesting Date, the Company shall make a payment to the Director of one Share for
every Stock Unit that became vested as of such Vesting Date as payment with
respect to each such vested Stock Unit.  

(b)A Director may elect to defer receipt of Shares relating to a Stock Unit
beyond the Vesting Date in accordance with the procedures set forth in Section
11 of the Plan (a “Deferral Election”).  In the event that the Director has made
a Deferral Election with respect to the Shares subject to the Director Award
granted hereby at least twelve (12) months prior to the Vesting Date and
otherwise in accordance with the procedures set forth in Section 11 of the Plan,
on the date that the Director ceases to be a member of the Board for any reason
whatsoever (the “Deferral Payment Date”), or within thirty (30) days thereafter,
the Company shall make a payment to the Director of one Share for every Stock
Unit subject to this Agreement as payment with respect to each such Stock
Unit.  If any dividends are declared on the Company’s Shares after the Vesting
Date while the Stock Units subject to this Agreement are outstanding, the
Company shall make a payment to the

 

 

--------------------------------------------------------------------------------

Stock Unit Award Agreement

April 24, 2019

Page 3 of 6

 

Director on the Deferral Payment Date, or within thirty (30) days thereafter,
with respect to each Stock Unit subject to this Agreement, in an amount equal to
the aggregate amount of dividends that would have been payable to the Director
with respect to each such Stock Unit had such Stock Units instead been issued
and outstanding Shares on the record date of any such dividends (the “Dividend
Equivalent Amount”).  At the Company’s discretion, payment of the Dividend
Equivalent Amount may be made in cash or in Shares having a Fair Market Value on
the Deferral Payment Date equal to the Dividend Equivalent Amount.  

(c)At the Company’s election, the Company shall cause the Shares delivered as
payment with respect to the Stock Units, either on the Vesting Date or on the
Deferral Payment Date, as the case may be, to either be evidenced by a book
entry account maintained by the Company’s stock transfer agent (the “Transfer
Agent”) or by a certificate issued in the Director’s name.  Upon the earlier of
the date the Shares are evidenced in a book entry account maintained by the
Transfer Agent or the date a certificate for the Shares are issued in the
Director’s name, the Director shall be a shareholder with respect to the Shares
and shall have all of the rights of a shareholder with respect to the Shares,
including the right to vote the Shares and to receive any dividends and other
distributions paid with respect to the Shares.  Notwithstanding anything to the
contrary herein, following a Change of Control of the Company, the Company, at
its election, may elect to make any payment required to be made to the Director
pursuant to this Section 4 in cash rather than Shares.

 

 

--------------------------------------------------------------------------------

Stock Unit Award Agreement

April 24, 2019

Page 4 of 6

 

5.Taxes.  The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Stock Units by
withholding Shares otherwise deliverable to the Director with respect to the
Stock Units having a Fair Market Value equal to the statutory minimum amount of
such tax or other withholdings.  Furthermore, the Company may elect to deduct
from any cash payment made to the Director pursuant to this Agreement the amount
of any taxes or other amounts which the Company is or will be required to
withhold with respect to such cash payment.

6.No Right to Board Seat.  Nothing in this Agreement shall confer upon the
Director any right to continue to serve as a director of the Company.

7.Acknowledgement.

(a)The Director acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the Stock
Units subject to this Agreement or any other matter, and the Company has urged
the Director to consult with his or her own tax advisor with respect to the
income taxation consequences associated with the Stock Units subject to this
Agreement.

(b)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Deferral Payment Date), the actual date of payment within the
specified period will be determined solely by the Company.

 

 

--------------------------------------------------------------------------------

Stock Unit Award Agreement

April 24, 2019

Page 5 of 6

 

(c)It is intended that this Award of Stock Units comply with Section 409A of the
Code, and this Award and the terms of this Agreement shall be interpreted and
administered in a manner consistent with such intent.  The Director’s right to
receive each payment hereunder shall be treated as a separate payment for
purposes of Section 409A of the Code.

8.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Stock Units are granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control.  To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.

9.Invalidity of Provisions.  The invalidity or unenforceability of any provision
of this Agreement as a result of a violation of any state or federal law, or of
the rules or regulations of any governmental regulatory body, shall not affect
the validity or enforceability of the remainder of this Agreement.

10.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

11.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Director.

 

 

--------------------------------------------------------------------------------

Stock Unit Award Agreement

April 24, 2019

Page 6 of 6

 

12.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

13.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Director has hereunto set his or her hand, all as of the day and year
first above written.

 

MYERS INDUSTRIES, INC.

 

 

 

By:

 

 

Its:

 

 

 

 

 

INSERT, Director

 

 

 